Name: Regulation (EEC) No 823/68 of the Council of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31968R0823Regulation (EEC) No 823/68 of the Council of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products Official Journal L 151 , 30/06/1968 P. 0003 - 0012 Danish special edition: Series I Chapter 1968(I) P. 0191 English special edition: Series I Chapter 1968(I) P. 0199 ++++ ( 1 ) OJ N L 148 , 28 . 6 . 1968 , P . 13 . ( 2 ) OJ N 117 , 19 . 6 . 1967 , P . 2269/67 . REGULATION ( EEC ) N 823/68 OF THE COUNCIL OF 28 JUNE 1968 DETERMINING THE GROUPS OF PRODUCTS AND THE SPECIAL PROVISIONS FOR CALCULATING LEVIES ON MILK AND MILK PRODUCTS THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 804/68 ( 1 ) OF 27 JUNE 1968 ON THE COMMON ORGANISATION OF THE MARKET IN MILK AND MILK PRODUCTS , AND IN PARTICULAR ARTICLE 14 ( 6 ) THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE PRODUCTS REFERRED TO IN ARTICLE 1 ( A ) 2 AND ( B ) TO ( G ) OF REGULATION ( EEC ) N 804/68 SHOULD BE DIVIDED INTO GROUPS , EACH GROUP BEING COMPOSED OF PRODUCTS WITH SUFFICIENTLY COMPARABLE CHARACTERISTICS FOR TRADE PURPOSES ; WHEREAS THE MOST REPRESENTATIVE PRODUCT FOR EACH GROUP SHOULD BE DESCRIBED AS THE PILOT PRODUCT ; WHEREAS , HOWEVER , SPECIAL PROVISIONS MUST BE MADE FOR CALCULATING THE LEVY ON ASSIMILATED PRODUCTS WHERE THE LEVY CALCULATED FOR THE PILOT PRODUCT DOES NOT CORRESPOND TO THE DIFFERENCE BETWEEN THE PRICES OF THOSE PRODUCTS IN WORLD TRADE AND ON THE COMMUNITY MARKET ; WHEREAS , FOR PRODUCTS IN SMALL PACKAGES , THE LEVY MUST BE CALCULATED ON THE BASIS NOT ONLY OF THE PRICE DIFFERENCE FOR THE PRODUCT ITSELF BUT ALSO OF A FIXED COMPONENT INTENDED TO GIVE A CERTAIN AMOUNT OF PROTECTION TO THE COMMUNITY PROCESSING INDUSTRY ; WHEREAS , FOR PRODUCTS CONTAINING SUGAR , THE LEVY MUST INCLUDE A FIXED COMPONENT REPRESENTING THE VALUE OF THE SUGAR USED IN THEIR MANUFACTURE ; WHEREAS IN SUCH CASES THE MILK COMPONENT OF THE LEVY ON THOSE PRODUCTS MUST BE DERIVED BY MEANS OF A COEFFICIENT EXPRESSING THE WEIGHT RATIO BETWEEN THE MILK INGREDIENTS AND THE PRODUCT ITSELF ; WHEREAS , FOR POWDERS WITH A FAT CONTENT OF OVER 1 * 5 % , THE LEVY , OR IN THE CASE OF COMPOUND PRODUCTS OR PRODUCTS IN SMALL PACKAGES THE MILK COMPONENT OF THE LEVY , SHOULD BE CALCULATED ON THE BASIS OF THE FAT CONTENT OF THE PILOT PRODUCT UNLESS THE FAT CONTENT OF THOSE VARIOUS PRODUCTS IS GREATER THAN THAT OF THE PILOT PRODUCT ; WHEREAS , IN THE LATTER CASE , THE LEVY OR THE MILK COMPONENT OF THE LEVY MUST BE CALCULATED ON THE BASIS OF A STANDARD FAT CONTENT CORRESPONDING TO THAT OF THE PRODUCTS ON THE MARKET ; WHEREAS THE MOST USUAL INGREDIENTS OF COMPOUND FEEDING-STUFFS AND THOSE HAVING MOST EFFECT ON PRICE FORMATION ARE CEREAL PRODUCTS AND MILK PRODUCTS ; WHEREAS , THEREFORE , PROVISION SHOULD BE MADE FOR CALCULATING THE LEVY ON THESE FOODSTUFFS ON THE BASIS OF THEIR STARCH AND MILK PRODUCT CONTENT ; WHEREAS , HOWEVER , A STARCH CONTENT OF NOT MORE THAN 10 % NEED NOT BE TAKEN INTO ACCOUNT ; WHEREAS , WITH THIS METHOD OF CALCULATION , FEEDING-STUFFS MUST BE GROUPED UNDER TARIFF HEADINGS ACCORDING TO THE CONTENTS REFERRED TO ABOVE AND A STANDARD STARCH AND MILK PRODUCT CONTENT MUST BE TAKEN INTO ACCOUNT FOR EACH TARIFF HEADING ; WHEREAS THE LOWEST POSSIBLE STARCH CONTENT AND THE HIGHEST POSSIBLE MILK PRODUCT CONTENT SHOULD BE USED FOR THIS PURPOSE ; WHEREAS IN FACT MILK INGREDIENTS HAVE A MUCH GREATER EFFECT ON PRICE FORMATION THAN CEREAL INGREDIENTS ; WHEREAS THE CEREAL COMPONENT OF THE LEVY MAY BE DERIVED , ON THE BASIS OF THE STARCH CONTENT ASSUMED , FROM THE AVERAGE LEVY ON MAIZE , THAT BEING THE PRODUCT MOST COMMONLY USED IN THE MANUFACTURE OF COMPOUND FEEDING-STUFFS ; WHEREAS THE MOST USUAL MILK INGREDIENT OF COMPOUND FEEDING-STUFFS IS SKIMMED MILK POWDER ; WHEREAS , THEREFORE , THE LEVY ON THAT PRODUCT SHOULD BE USED TO CALCULATE THE MILK COMPONENT OF THE LEVY ; WHEREAS THE LEVY ON COMPOUND FEEDING-STUFFS MUST INCLUDE A FIXED COMPONENT FOR THE PROTECTION OF THE PROCESSING INDUSTRY AND WHEREAS THAT COMPONENT IS LIKELY TO OFFSET THE DISPARITY BETWEEN COMMUNITY PRICES AND WORLD MARKET PRICES FOR PRODUCTS OTHER THAN CEREALS AND MILK PRODUCTS WHICH MAY BE USED IN COMPOUND FEEDING-STUFFS ; WHEREAS , FOR PROCESSED CHEESES OTHER THAN THOSE DERIVED FROM EMMENTHALER , GRUYERE OR APPENZELL AND FOR THE SAME REASONS AS LED TO THE ADOPTION OF THE PRESENT SYSTEM , A SYSTEM FOR DERIVING THE LEVY SHOULD BE ADOPTED WHICH IS IDENTICAL TO THAT USED FOR THOSE PRODUCTS UP TO THE PRESENT TIME ; WHEREAS A CENTRAL FEATURE OF THIS SYSTEM IS THE USE AS CALCULATION FACTORS OF THE LEVIES ON BUTTER AND ON THE PILOT PRODUCT OF GROUP 11 ; WHEREAS A CHANGE IN THE MANUFACTURING PROCESS OF THESE PRODUCTS AND A GROWTH IN DEMAND FOR A PRODUCT WITH A HIGHER FAT CONTENT HAVE SHOWN THAT THE PERCENTAGES USED UP TILL NOW FOR SUCH DERIVATION DO NOT IN ALL CASES ALLOW THE OBJECTIVES OF THE LEVY SYSTEM TO BE ATTAINED ; WHEREAS THEREFORE THEY MUST BE FIXED AT MORE SUITABLE LEVELS ; WHEREAS THE QUANTITY OF PRIMARY MILK PRODUCTS REQUIRED FOR THE MANUFACTURE OF FRESH CHEESES AND CURDS IS LESS THAN THAT REQUIRED FOR THE MANUFACTURE OF THE PILOT PRODUCT OF THE GROUP ; WHEREAS , THEREFORE , A LEVY DERIVED FROM THE LEVY ON THE PILOT PRODUCT SHOULD BE APPLIED TO THESE PRIMARY PRODUCTS , THAT LEVY BEING ADJUSTED BY A COEFFICIENT EXPRESSING THE OVERALL RATIO OF THE ABOVE-MENTIONED QUANTITIES ; WHEREAS FOR CERTAIN KINDS OF FRESH , CONDENSED OR CONCENTRATED MILK WITH A HIGH FAT CONTENT THE LEVY MAY BE CALCULATED ON THE BASIS OF THE LEVY ON BUTTER , USING STANDARD COEFFICIENTS REPRESENTING THE FAT CONTENT RATIO ; WHEREAS THE SAME APPLIES TO BUTTER OTHER THAN THAT FALLING WITHIN THE SAME TARIFF SUB-HEADING AS THE PILOT PRODUCT ; WHEREAS , BECAUSE OF THEIR COMPOSITION AND IN PARTICULAR THEIR VERY HIGH FAT CONTENT , CERTAIN PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N 04.04 E II ARE LIKELY , AFTER IMPORTATION INTO THE COMMUNITY , TO BE USED AS A BASIC PRODUCT IN PLACE OF BUTTER FOR THE MANUFACTURE OF OTHER GOODS ; WHEREAS , CONSEQUENTLY , THE LEVY MUST BE FIXED AT A LEVEL WHICH WILL ENSURE THAT OUTLETS FOR COMMUNITY PRODUCED BUTTER USED IN THE MANUFACTURE OF THESE OTHER GOODS ARE NOT DIMINISHED BY THE IMPORTATION OF THE PRODUCTS IN QUESTION ; WHEREAS THE IMPORT LEVY ON SPECIAL MILK FOR INFANTS , HAVARTI CHEESE AND PROCESSED CHEESES DERIVED FROM EMMENTHALER , GRUYERE OR APPENZELL MUST BE CALCULATED CONSISTENTLY WITH RELEVANT COMMUNITY COMMITMENTS ; WHEREAS PRECISE RULES MUST BE LAID DOWN TO THAT END ; HAS ADOPTED THIS REGULATION : ARTICLE 1 1 . THE GROUPS OF PRODUCTS REFERRED TO IN ARTICLE 14 ( 3 ) OF REGULATION ( EEC ) N 804/68 AND THE PILOT PRODUCT FOR EACH GROUP ARE DETERMINED IN ANNEX I . 2 . THE GOODS COVERED BY TARIFF DESCRIPTIONS MENTIONED IN THIS REGULATION ARE AS LISTED IN ANNEX II . ARTICLE 2 THE LEVY ON 100 KG OF A PRODUCT IN GROUP 2 SHALL BE EQUAL : 1 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 A II ( A ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT ; AND ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; 2 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B I ( B ) 1 ( AA ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT CALCULATED IN ACCORDANCE WITH 3 ( A ) ; ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; AND ( C ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 3 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B I ( B ) 1 ( AA ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT , MULTIPLIED BY A COEFFICIENT EXPRESSING THE WEIGHT RATIO BETWEEN THE MILK POWDER CONTENT OF THE PRODUCT AND THE PRODUCT ITSELF ; AND ( B ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 4 . IF IT FALLS WITHIN TARIFF SUB-HEADING N EX 23.07 B , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT APPLICABLE ONLY IF THE STARCH CONTENT OF THE PRODUCT IN QUESTION EXCEEDS 10 % AND EQUAL TO THE AVERAGE OF THE LEVIES FOR 100 KG OF MAIZE , MULTIPLIED BY A COEFFICIENT OF _ 0.16 FOR PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N 23.07 B I ( B ) 3 ; _ 0.50 FOR PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N 23.07 B I ( C ) 3 . THE AVERAGE OF THE LEVIES ON 100 KG OF MAIZE SHALL BE EQUAL TO THE AVERAGE OF THE LEVIES CALCULATED FOR THE FIRST TWENTY-FIVE DAYS OF THE MONTH PRECEDING THE MONTH OF IMPORTATION , ADJUSTED WHERE NECESSARY BY REFERENCE TO THE THRESHOLD PRICE RULING IN THE MONTH OF IMPORTATION ; ( B ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT OF GROUP 2 MULTIPLIED BY A COEFFICIENT OF _ 0.75 FOR PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N 23.07 B I ( A ) 3 ; _ 0.98 FOR PRODUCTS FALLING WITHIN TARIFF SUB-HEADINGS N S 23.07 B I ( A ) 4 AND 23.07 B II ; _ 0.90 FOR PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N 23.07 B I ( B ) ; _ 0.70 FOR PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N 23.07 B I ( C ) 3 ; AND ( C ) A COMPONENT EQUAL TO 2 UNITS OF ACCOUNT . ARTICLE 3 THE LEVY ON 100 KG OF A PRODUCT IN GROUP 3 SHALL BE EQUAL : 1 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 A II ( A ) 3 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT ; AND ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; 2 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 A II ( A ) 3 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY CALCULATED IN ACCORDANCE WITH POINT 4 ; AND ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; 3 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 A II ( A ) 4 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY CALCULATED IN ACCORDANCE WITH POINT 5 ; AND ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; 4 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 A II ( B ) 3 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT , AND ( B ) A COMPONENT EQUAL TO 2 UNITS OF ACCOUNT ; 5 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 A II ( B ) 4 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT ; AND ( B ) A COMPONENT FIXED ON THE BASIS OF THE AMOUNT BY WHICH THE VALUE OF A PRODUCT FALLING WITHIN THAT SUB-HEADING AND WITH A FAT CONTENT BY WEIGHT OF 45 % , OR WITH A HIGHER FAT CONTENT IF IT IS FOUND THAT PRODUCTS WITH A HIGHER CONTENT ARE ON THE MARKET , EXCEEDS THE VALUE OF THE PILOT PRODUCT ; 6 . IF IT FALLS WITHIN : _ TARIFF SUB-HEADING N 04.02 B I ( A ) 1 , TO 29 UNITS OF ACCOUNT ; _ TARIFF SUB-HEADING N 04.02 B 1 ( A ) 2 , TO 33 UNITS OF ACCOUNT ; _ TARIFF SUB-HEADING N 04.02 B 1 ( A ) 3 , TO 36 UNITS OF ACCOUNT ; _ TARIFF SUB-HEADING N 04.02 B 1 ( A ) 4 , TO 38 UNITS OF ACCOUNT ; 7 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B 1 ( B ) 1 ( BB ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT CALCULATED IN ACCORDANCE WITH POINT 9 ( A ) , ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; AND ( C ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 8 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B 1 ( B ) 1 ( CC ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT CALCULATED IN ACCORDANCE WITH POINT 10 ( A ) , ( B ) A COMPONENT EQUAL TO 6 UNITS OF ACCOUNT ; AND ( C ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 9 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B 1 ( B ) 2 ( BB ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT , MULTIPLIED BY A COEFFICIENT EXPRESSING THE WEIGHT RATIO BETWEEN THE MILK POWDER CONTAINED IN THE PRODUCT AND THE PRODUCT ITSELF , AND ( B ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 10 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B I ( B ) 2 ( CC ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY CALCULATED IN ACCORDANCE WITH POINT 5 , MULTIPLIED BY A COEFFICIENT EXPRESSING THE WEIGHT RATIO BETWEEN THE MILK POWDER CONTAINED IN THE PRODUCT AND THE PRODUCT ITSELF ; AND ( B ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR . ARTICLE 4 THE LEVY ON 100 KG OF A PRODUCT IN GROUP 4 AND FALLING WITHIN TARIFF SUB-HEADING N 04.02 A III ( A ) 2 SHALL BE EQUAL TO THE LEVY ON THE PILOT PRODUCT MULTIPLIED BY A COEFFICIENT OF 1 * 35 . ARTICLE 5 THE LEVY ON 100 KG OF A PRODUCT IN GROUP 6 SHALL BE EQUAL : 1 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.01 B I , TO THE LEVY ON THE PILOT PRODUCT MULTIPLIED BY A COEFFICIENT OF 0 * 26 ; 2 . IF IT FALLS WITHIN TARIFF SUB-HEADINGS N S 04.01 B II OR 04.02 A III ( B ) 1 , TO THE LEVY ON THE PILOT PRODUCT MULTIPLIED BY A COEFFICIENT OF 0 * 55 ; 3 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.01 B III , TO THE LEVY ON THE PILOT PRODUCT MULTIPLIED BY A COEFFICIENT OF 0 * 85 ; 4 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B II ( B ) 1 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY CALCULATED IN ACCORDANCE WITH POINT 2 , MULTIPLIED BY A COEFFICIENT EXPRESSING THE WEIGHT RATIO BETWEEN THE MILK INGREDIENTS OF THE PRODUCT AND THE PRODUCT ITSELF , AND ( B ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 5 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.02 B II ( B ) 2 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY CALCULATED IN ACCORDANCE WITH POINT 3 , MULTIPLIED BY A COEFFICIENT EXPRESSING THE WEIGHT RATIO BETWEEN THE MILK INGREDIENTS OF THE PRODUCT AND THE PRODUCT ITSELF ; AND ( B ) A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR ; 6 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.03 B , TO THE LEVY ON THE PILOT PRODUCT MULTIPLIED BY A COEFFICIENT OF 1 * 22 . ARTICLE 6 THE LEVY ON 100 KG OF A PRODUCT IN GROUP 7 SHALL BE EQUAL : IF IT FALLS WITHIN TARIFF SUB-HEADINGS N S 04.04 A I ( A ) I OR 04.04 A I ( B ) 1 ( AA ) , TO 15 UNITS OF ACCOUNT ; IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 D I ( A ) , TO 30 UNITS OF ACCOUNT ; IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 D I ( B ) , TO 31 UNITS OF ACCOUNT ; IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 D I ( C ) , TO 35 UNITS OF ACCOUNT . ARTICLE 7 THE LEVY ON 100 KG OF A PRODUCT IN GROUP 11 SHALL BE EQUAL : 1 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 D II ( A ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO 80 % OF THE LEVY ON THE PILOT PRODUCT OF GROUP 11 , ( B ) A COMPONENT EQUAL TO 5 % OF THE LEVY ON THE PILOT PRODUCT OF GROUP 6 , AND ( C ) A COMPONENT EQUAL TO 10 UNITS OF ACCOUNT ; 2 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 D II ( A ) 2 , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO 60 % OF THE LEVY ON THE PRODUCT OF GROUP 11 , ( B ) A COMPONENT EQUAL TO 24 % OF THE LEVY ON THE PILOT PRODUCT OF GROUP 6 , AND ( C ) A COMPONENT EQUAL TO 10 UNITS OF ACCOUNT ; 3 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 D II ( B ) , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY CALCULATED IN ACCORDANCE WITH POINT 2 ; AND ( B ) A COMPONENT EQUAL TO 80 UNITS OF ACCOUNT ; 4 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 E I ( C ) , TO 75 % OF THE LEVY ON THE PILOT PRODUCT ; 5 . IF IT FALLS WITHIN TARIFF SUB-HEADING N 04.04 E II , TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE LEVY ON THE PILOT PRODUCT OF GROUP 11 ; AND ( B ) A COMPONENT EQUAL TO 80 UNITS OF ACCOUNT . ARTICLE 8 WHERE PRODUCTS IN GROUP 11 FALLING WITHIN TARIFF SUB-HEADING N 04.04 E I ( B ) 2 , ORIGINATING IN AND COMING FROM THE TERRITORY OF THIRD COUNTRIES , ARE IMPORTED INTO THE COMMUNITY AT A PRICE NOT LESS THAN 85 UNITS OF ACCOUNT PER 100 KG , THE LEVY PER 100 KG OF SUCH PRODUCTS SHALL BE EQUAL TO THE THRESHOLD PRICE LESS 85 UNITS OF ACCOUNT . ARTICLE 9 WHERE THE PRICE ON IMPORTATION INTO THE COMMUNITY OF AN ASSIMILATED PRODUCT , THE LEVY ON WHICH DIFFERS FROM THAT ON ITS PILOT PRODUCT , IS RECORDED AS BEING CONSIDERABLY LESS THAN THE PRICE WHICH WOULD NORMALLY APPLY IN RELATION TO THE PRICE OF THE PILOT PRODUCT , THE LEVY SHALL BE EQUAL TO THE SUM OF THE FOLLOWING COMPONENTS : ( A ) A COMPONENT EQUAL TO THE AMOUNT RESULTING FROM THOSE PROVISIONS OF ARTICLES 2 TO 7 WHICH APPLY TO THE ASSIMILATED PRODUCT IN QUESTION , AND ( B ) AN ADDITIONAL COMPONENT FIXED AT A LEVEL ALLOWING THE NORMAL RELATIONSHIP BETWEEN PRICES ON IMPORTATION INTO THE COMMUNITY TO BE RE-ESTABLISHED , TAKING INTO CONSIDERATION THE COMPOSITION AND QUALITY OF THE ASSIMILATED PRODUCTS . ARTICLE 10 A COMPONENT TO TAKE ACCOUNT OF THE QUANTITY OF ADDED SUGAR SHALL BE EQUAL TO THE AVERAGE OF THE LEVIES ON 50 KG OF WHITE SUGAR DURING THE FIRST TWENTY DAYS OF THE MONTH PRECEDING THE MONTH WHEN THE LEVY ON THE MILK PRODUCT IN QUESTION IS APPLICABLE . ARTICLE 11 1 . THE MILK PRODUCT CONTENT OF PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N EX 23.07 B SHALL BE DETERMINED BY APPLYING A COEFFICIENT OF 2 TO THE LACTOSE CONTENT PER 100 KG OF THE PRODUCT IN QUESTION . 2 . THE METHODS FOR DEFINING THE STARCH CONTENT OF PRODUCTS FALLING WITHIN TARIFF SUB-HEADING N EX 23.07 B SHALL BE DETERMINED ACCORDING TO THE PROCEDURE LAID DOWN IN ARTICLE 26 OF REGULATION N 120/67/EEC ( 2 ) . ARTICLE 12 THIS REGULATION SHALL ENTER INTO FORCE ON THE THIRD DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY FROM 29 JULY 1968 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT LUXEMBOURG , 28 JUNE 1968 . FOR THE COUNCIL THE PRESIDENT E . FAURE ANNEXES : SEE O.J .